DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regards to claim 1, while headlight lens assemblies including: a projector lens portion configured to be disposed adjacent to a projector, and being formed by a multi-step molding process to form multiple layers of the projector lens portion, the projector lens portion including an outer convex side and an inner concave side; and an outer portion formed as one piece with the projector lens portion during an additional step of the multi-step molding process, the outer portion being at least partially transparent and including an inner surface and connectors disposed on the inner surface, the connectors configured to couple to the projector to enable the projector to be positioned adjacent the projector lens portion, the inner concave side of the projector lens portion having a radius of curvature that defines a hollow interior area that opens at the inner surface of the outer portion, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching: 
The headlight assembly as disclosed above wherein the radius of curvature of the inner concave side of the projector lens portion being different from a radius of 

Claims 2-6 and 9 are allowed for being dependent on the allowed claim 1. 

With regards to claim 10, while multistep molding method to form a headlight lens assembly, the method comprising: molding, a projector lens portion configured to be positioned adjacent to a projector, and having an outer convex side and an inner concave side; and molding, in another step, an outer portion so as to be one piece with the projector lens portion, the outer portion including an inner surface and connectors disposed on the inner surface, the connectors configured to couple to the projector to enable the projector to be positioned adjacent the projector lens portion, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching: 
The method as disclosed above wherein molding or the projector lens portion having multiple layers is done in at least a first step and a second step, and wherein the inner concave side of the projector lens portion having a radius of curvature that defines a hollow interior area that opens at the inner surface of the at least partially transparent outer portion.

Claims 11-15, 17-18 and 20 are allowed for being dependent on the allowed claim 10. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875                                                                                                                                                                                             
/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875